DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 
Response to Amendment
	Claims 1, 3-6, and 9-19 are currently pending.  Claims 2, 7, and 8 are cancelled.  The previous objection to claim 1 is withdrawn.  The previously stated 112, 1st paragraph rejection of claims 1, 3-6, and 9-19 is withdrawn.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 3-6, and 9-19 are rejected under the following new 112 and 103 rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “the PCB substrate reuses the second electrode current collector as one surface layer of the PCB substrate, and reuses the first electrode layer as another surface of the PCB substrate” is not supported by the specification.  The specification only discloses “the PCB substrate 107 is located between the second electrode current collector 105 and the first electrode layer 108” (See para. [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al (US 2010/0270924) in view of Neudecker et al (US 2011/0048781) and further in view of Kamiya et al (US 2009/0002331).
Regarding claim 1, 3, 5, 9, and 19, Kaminska et al discloses a light-emitting/charge storage device “600” (battery with display function) comprising:  
a substrate layer “602” & “603” (PCB substrate), an OLED portion “601” (non-volatile display layer) on one surface layer of the substrate layer, and a charge storage portion “604” (power layer) on another surface layer of the substrate layer;
the OLED portion comprises an anode layer “207” (second electrode layer), an electroluminescent layer “204” (display medium layer), a cathode layer “202” (first electrode layer), and an insulating layer “201” (transparent medium layer); the anode layer is located between the electroluminescent layer and the substrate layer, the electroluminescent layer is located between the anode layer and the cathode layer; the electroluminescent layer is inherently filled with display cells; and wherein at least one of the cathode layer and anode layer is at least partially transparent, and wherein the insulating layer may be transparent;
the charge storage portion may comprises a thin film battery comprising an anode (first electrode material), a solid electrolyte, a cathode (second electrode material), the solid electrolyte is located between the anode and the cathode;
wherein the anode layer “207” (second electrode layer) comprising an anode layer and an interconnect “704” (second electrode lead) connected to the anode layer, the cathode layer “202” (first electrode layer) comprising a cathode layer and an interconnect “704” (first electrode lead) connected to the cathode layer, and the cathode layer and the anode layer are located above the electroluminescent layer “204” (display medium layer) and under the electroluminescent layer, respectively;
and the light-emitting/charge storage device further comprises a carrier substrate layer “703” (first connection part); wherein each of the layers of the OLED portion may be extended to be in electrical contact with the carrier substrate layer through interconnects “704” which implies that the cathode layer is connected to the carrier substrate layer via the interconnect “704” and the anode layer is connected to the carrier substrate layer via the interconnect “704”; wherein the carrier substrate layer includes an energy recharge circuit “705” which may be connected to an external power recharge source (not shown) (external power supply) through wired or wireless electrical connection; wherein the carrier substrate layer is an edge connector, the interconnect on the cathode layer and the interconnect on the anode layer are connected to a conductive medium contained in the carrier substrate layer ([0031],[0032],[0043],[0045],[0054]-[0058] and Fig. 2C and 6).
However, Kaminska et al does not expressly teach the power layer comprises a first electrode current collector, a first electrode material, electrolyte, a second electrode material and a second electrode current collector, the electrolyte is located between the first electrode material and the second electrode material, the first electrode material is located between the first electrode current collector and the electrolyte, and the second electrode material is located between the second electrode current collector and the electrolyte; and the substrate layer is a printed circuit board (PCB) substrate, both the second electrode current collector and the first electrode layer are placed on the PCB substrate, the PCB substrate reuses the second electrode current collector as one surface layer of the PCB substrate, and reuses the first electrode layer as another surface layer of the PCB substrate; and the second electrode current collector, the PCB substrate and the first electrode layer constitute a PCB structure (claim 1).
Neudecker et al discloses an electrochemical cell “102” (power layer) deposited on the layer surface of PCB “101”, the electrochemical cell comprising: an embedded conductor “407” (first electrode current collector), a cathode (first electrode material), electrolyte, an anode (second electrode material) and an embedded conductor “508” (second electrode current collector), the electrolyte is located between the cathode and the anode, the cathode is located between the embedded conductor “407”and the electrolyte, and the anode is located between the embedded conductor “508” and the electrolyte; the embedded conductor placed on the PCB substrate “101”; and the embedded conductor and the PCB substrate constitute a PCB structure ([0067],[0071], [0073],[0082] and Fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska light-emitting/charge storage device to include a power layer comprises a first electrode current collector, a first electrode material, electrolyte, a second electrode material and a second electrode current collector, the electrolyte is located between the first electrode material and the second electrode material, the first electrode material is located between the first electrode current collector and the electrolyte, and the second electrode material is located between the second electrode current collector and the electrolyte; and the substrate layer is a printed circuit board (PCB) substrate, both the second electrode current collector and the first electrode layer are placed on the PCB substrate, the PCB substrate reuses the second electrode current collector as one surface layer of the PCB substrate, and reuses the first electrode layer as another surface layer of the PCB substrate; and the second electrode current collector, the PCB substrate and the first electrode layer constitute a PCB structure in order to provide a battery to connect to an electronic circuit already inserted into a PCB which simplifies the production of this type of electronic component as well as compacting consumer and mini/micro-electronics  ([0012]).       
However, Kaminska et al as modified by Neudecker et al does not expressly teach transparent medium layer and the PCB substrate forms a sealed space with the display medium layer sealed in the sealed space; wherein the first electrode comprises a pixel electrode, and the pixel electrode comprises a segment electrode or a dot-matrix electrode; wherein the first electrode layer and the second electrode layer further comprise a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the first electrode layer and is surrounded by a corresponding scan line and a corresponding data line; wherein the display cells are liquid crystal molecules, and when an electric field imposed on the liquid crystal molecules is removed fast, the liquid crystal molecules is in a twisted planar state; when the electric field are removed slowly, the liquid crystal molecules are in a conic state (claim 1); wherein the display cells are microcapsules or liquid crystal molecules (claim 3); wherein when the display cells are liquid crystal molecules, the battery further comprises a first alignment film and a second alignment film, the first alignment film is located between the first electrode layer and the display medium layer; the second alignment film is located between the display medium layer and the second electrode layer (claim 5).
Kamiya et al discloses a upper substrate “23” (transparent medium layer) and a lower substrate “24” (PCB substrate) that forms a sealed space with liquid crystal layer “203” (display medium layer) sealed in the sealed space; wherein the display cells are liquid crystal molecules; a transparent electrode “205” (first electrode / pixel electrode) and a transparent electrode “201” (second electrode / shared electrode), wherein the transparent electrode “205” is formed in the shape of dot-matrix or segments; a first alignment film “204” and a second alignment film “202”, the first alignment film is located between the transparent electrode “205” and the liquid crystal layer; the second alignment film is located between the liquid crystal layer and the transparent electrode “201”; wherein the liquid crystal layer is a nematic liquid crystal with a twist angle of 240° which inherently has the characteristic of when an electric field imposed on the liquid crystal molecule is removed fast, the liquid crystal molecules is in a twisted planar state and when an electric field is removed slowly, the liquid crystal molecules are in a conic state; wherein electrode “56” (first electrode layer) and electrode “57” (second electrode layer) are formed of segment electrodes or pixel electrodes composed of dot matrix electrode which inherently comprise a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the first electrode layer and is surrounded by a corresponding scan line and a corresponding data line ([0047]-[0049],[0054],[0086] and Fig. 3).  Examiner’s note:  as evidenced by Doane et al (US 5251048) discloses that nematic liquid crystal comprises liquid crystal molecules in a twisted planar texture; wherein when an electric field in turned off quickly, the material switches to the uniform twisted planar structure and when an electric field is turned off slowly, the material changes to it light scattering state which is a focal conic texture (col. 4, line 62 to col. 5, line 17).       
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Neudecker light-emitting/charge storage device to include transparent medium layer and the PCB substrate forms a sealed space with the display medium layer sealed in the sealed space; wherein the first electrode comprises a pixel electrode, and the pixel electrode comprises a segment electrode or a dot-matrix electrode; wherein the first electrode layer and the second electrode layer further comprise a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the first electrode layer and is surrounded by a corresponding scan line and a corresponding data line; wherein the display cells are liquid crystal molecules, and when an electric field imposed on the liquid crystal molecules is removed fast, the liquid crystal molecules is in a twisted planar state; when the electric field are removed slowly, the liquid crystal molecules are in a conic state; wherein the display cells are microcapsules or liquid crystal molecules; wherein when the display cells are liquid crystal molecules, the battery further comprises a first alignment film and a second alignment film, the first alignment film is located between the first electrode layer and the display medium layer; the second alignment film is located between the display medium layer and the second electrode layer in order to provide a liquid crystal display device which can clearly display a key region and so on by a liquid crystal display panel without attenuation and reflection of light ([0017]).  In addition, the substitution of one known type of display layer for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.
Examiner’s note:  Since Neudecker teaches simplifying and compacting electronic components, one of ordinary skill in the art would have been able to integrate the power layer to one surface layer of the PCB substrate and the display layer to another surface layer of the PCB substrate, thereby forming a PCB structure of the second current collector, the PCB substrate and the first electrode layer.
Regarding claims 10 and 12, Kamiya et al also discloses a FSC drive circuit (display driver) that is connected to the pixel cells in the transparent electrode “205” via the scan lines and the data lines and is configured to drive the pixel cells in the transparent electrode “205”, or a FSC drive circuit that is connected to the pixel cells in the transparent electrode “201” via the scan lines and the data lines and is configured to drive the pixel cells in transparent electrode “201” ([0056]). 
Regarding claim 11, Kamiyra et al also discloses an electrode “57” (first electrode / shared electrode) and electrode “56” (second electrode / pixel electrode) ([0086]). 
Regarding claim 14, Neudecker et al also discloses an electrochemical cell further comprising a wire bonding “509” (second electrode wiring); the second electrode current collector “102” and the second electrode wiring “509” are located on a same plane; the second electrode lead and the second electrode current collector are conductive ([0066]). Examiner note: although Neudecker does not expressly teach a first electrode wiring, wherein the second electrode current collector, the first electrode wiring, and the second electrode wiring are located on a same plane, wherein the first electrode wiring is insulated to the second electrode current collector and the second electrode wiring, the Office takes the position that the orientation of the second current collector, first electrode wiring, and second electrode wiring is an obvious choice in design which one of ordinary skill in the art would have been able to make.  

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Neudecker et al and Kamiya et al as applied to claim 3 above, and further in view of Kimura (US 2010/0224878).  
However, Kaminska et al as modified by Neudecker et al and Kamiya et al does not expressly teach microcapsule that contains transparent liquid, and a plurality of white particles with charges of a first polarity and a plurality of black particles with charges of a second polarity in the transparent liquid (claim 4); wherein the white particles and the black particles are driven by an electric field between the pixel electrode and the shared electrode, wherein if the charges of the first polarity are positive charge, the charges of the second polarity are negative charge; if the charges of the first polarity are negative charge, the charges of the second polarity are positive charge (claim 18).  
Kimura discloses a microcapsule (display cells) in which transparent liquid, white microparticles (white particles) which are charged positively or negatively, and black microparticles (black particles) which are charged to polarity different than that of the white microparticles are encapsulated, wherein in the microcapsule which is provided between a first electrode layer (pixel electrode) and a second electrode layer (shared electrode), when an electric field is applied by the first electrode layer and the second electrode layer, the white microparticles and the black microparticles move to opposite sides, so that white or black can be displayed ([0393]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Neudecker/Kamiya device to include microcapsule that contains transparent liquid, and a plurality of white particles with charges of a first polarity and a plurality of black particles with charges of a second polarity in the transparent liquid; wherein the white particles and the black particles are driven by an electric field between the pixel electrode and the shared electrode, wherein if the charges of the first polarity are positive charge, the charges of the second polarity are negative charge; if the charges of the first polarity are negative charge, the charges of the second polarity are positive charge in order to provide an electrophoretic display element that does not need auxiliary light and requires low power consumption ([0393]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Neudecker et al and Kamiya et al as applied to claim 3 above, and further in view of Kanbe et al (US 4781441).  
However, Kaminska et al as modified by Neudecker et al and Kamiya et al does not expressly teach liquid crystal molecules that are bistable liquid crystal molecules.  
Kanbe et al discloses liquid crystals that are bistable liquid crystal molecules (col. 3, lines 23-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Neudecker/Kamiya device to include liquid crystal molecules that are bistable liquid crystal molecules in order to provide liquid crystals that are oriented to either of two stable states at an extremely high speed and states that are maintained when an electric field is not supplied, thereby improving on a large number of problems with prior art liquid crystal devices (col. 3, lines 26-33).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Neudecker et al and Kamiya et al as applied to claim 1 above, and further in view of Tanaka et al (US 2010/0079711).  
However, Kaminska et al as modified by Neudecker et al and Kamiya et al does not expressly teach the pixel cell comprising a thin-film transistor and a pixel electrode connected to the thin-film transistor (claim 13).  
Tanaka discloses a pixel cell comprising a thin-film transistor and a pixel electrode connected to the thin-film transistor ([0034] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Neudecker/Kamiya device to include a pixel cell comprising a thin-film transistor and a pixel electrode connected to the thin-film transistor in order to utilize a conventional switch circuit that is suitable for use in liquid crystal displays.    

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Neudecker et al and Kamiya et al as applied to claim 1 above, and further in view of Jang et al (US 2009/0109099).  Neudecker et al also discloses the integration of an electrochemical device into a PCB may add more functionality to the PCB and may render the PCB more valuable as a basic power-equipped electronic building block for many electronic applications (electronic device) ([0007]).
Regarding claims 15 and 16, Kaminska et al as modified by Neudecker et al and Kamiya et al does not expressly teach an electronic device comprises a main circuit board, the main circuit board is arranged with one or more electronic elements, the battery is connected to the main circuit board via a first junction part at an edge of the battery (claim 15); wherein the battery is connected to the main circuit board via a second junction located at the edge of the battery itself (claim 16); wherein the electronic device further comprises an auxiliary circuit board; the auxiliary circuit board is connected to the main circuit board via a third junction located at an edge of the auxiliary circuit board itself, and the auxiliary circuit board is arranged with one or more electronic elements (claim 17).
Jang et al discloses a protective circuit module “310” (main circuit board), the protective circuit module arranged with a protection circuit parts “314” (electronic elements), and a battery “320” connected to the protective circuit module via a positive connector tab “315” (first junction part) at an edge of the battery; wherein the battery is connected to the protective circuit module via a negative connector tab “316” (second junction) located at the edge of the battery ([0046] and Fig. 3A).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Neudecker/Kamiya electronic device to include main circuit board is arranged with one or more electronic elements, the battery is connected to the main circuit board via a first junction part at an edge of the battery; wherein the battery is connected to the main circuit board via a second junction located at the edge of the battery itself in order to improve the safety of the battery during charging/discharging by providing a protective circuit. 
Regarding claim 17, Kaminska et al as modified by Neudecker et al and Kamiya et al does not expressly teach an electronic device further comprising an auxiliary circuit board; the auxiliary circuit board is connected to the main circuit board via a third junction located at an edge of the auxiliary circuit board itself, and the auxiliary circuit board is arranged with one or more electronic elements.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Neudecker/Kamiya electronic device to include an auxiliary circuit board, wherein the auxiliary circuit board is connected to the main circuit board via a third junction located at an edge of the auxiliary circuit board itself, and the auxiliary circuit board is arranged with one or more electronic elements because duplication of parts was held to have been obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. 
The Applicant argues that “there is no teaching or suggestion in Kamiya about a battery or power layer that supply power to the liquid crystal display panel, thus Kamiya fails to disclose the power layer as well as the substrate layer that the PCB substrate of which reuses the second electrode current collector in the power layer and the first electrode layer in the non-volatile display layer as two side of surface of the PCB substrate”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Kamiya reference is relied upon for teaching an upper substrate “23” (transparent medium layer) and a lower substrate “24” (PCB substrate) that forms a sealed space with liquid crystal layer “203” (display medium layer) sealed in the sealed space; wherein the display cells are liquid crystal molecules; a transparent electrode “205” (first electrode / pixel electrode) and a transparent electrode “201” (second electrode / shared electrode), which are conventional components of a liquid crystal display.
The Applicant argues that “Even though those skilled in the art would couple one layer in the power layer with the interior layer of the PCB and regard the coupled layer as the surface of the PCB substrate according to the teaching in Neudecker, when the non-volatile display layer serves as a display function should also be coupled to the printed circuit boards having a battery between or within its layers, the current structure of the PCB in Neudecker should also be taken into account. That is, according to the PCB structure disclosed in Neudecker, when the non-volatile display layer needs to be couple with it, a connecting method between the interior layer of the PCB and the electrochemical cell would not be taken into account since the display layer cannot be embedded into the layers of the PCB, and then the display layer can be coupled to the PCB in a conventional way through another PCB layer.  Moreover, throughout the whole disclosure of Neudecker, there is no teaching about the non-volatile display layer having the first electrode layer being reused as another surface layer of the PCB substrate, he also fails to disclose that the second electrode current collector, the PCB substrate and the first electrode layer constitute a PCB structure”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kaminska already discloses an OLED portion “601” (non-volatile display layer) having a first electrode layer as a surface layer of the substrate layer (PCB substrate).  In addition, the Office contends that the claims of the present invention do not require any particular connecting method between the interior layer of the PCB and the electrochemical cell and one of ordinary skill in the art would have been able to couple a display layer to a PCB substrate by conventional means.  Further, Neudecker discloses “Integration of an electrochemical device into a PCB … may render the PCB more valuable as a basic power-equipped electronic building block for many electronic applications” (para. [0007]).  Even if Neudecker does not expressly teach a non-volatile display layer, electronic applications such as the light emitting/charge storage device  disclosed by Kaminska is known in the art.  So, it is within the level of skill of one of ordinary skill in the art to integrate a non-volatile display layer to the PCB substrate taught by Neudecker.  
The Applicant further argues that since “Kaminska fails to discloses the PCB substrate that located between the non-volatile display layer and the power supply layer, Kaminska also fails to disclose that the substrate layer, that is the PCB substrate
that reuses both of the second electrode current collector in the power layer and the first
electrode layer in the non-volatile display layer to form a PCB structure. Therefore,
Kaminska fails to disclose the above distinguishing feature”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Absent evidence of non-obviousness of the combination of Kaminska and Neudecker, the Office maintains the contention that Kaminska as modified by Neudecker does teach a PCB substrate that reuses both of the second electrode current collector in the power layer and the first electrode layer in the non-volatile display layer to form a PCB structure.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729